CONSENT FOR MOD|F|CAT|ON OF SUPERV|SED RELEASE/PROBAT|ON

 

UNITED STATES DIsTRICT CoURT

for the
District of Columbia

UNITED STATES OF AMERICA

)

)
vs. ) Criminal No. 1 2f1 f D/DDQ_i://’ 0 1
K\'K\< 1%151§ § 111 Wi?\
)

Defendant

 

CONSENT TO MODIFY I'SUPERVISED RELEASE

The parties agree the defendant' s conditions of supervised release/probation should be modified
and being no objection theret IT IS RECOMMENDED THAT the defendant' s conditions of
supervised release/pcobm-ien-;M,modif`ied ‘ . a » ; ~

UMMW%@ c 11515
00 352 D(.M\]\§1161~11:Mé1@;gj1111@/6@1¢11Q2>
11114 1019511171
bWWV:;c/Q NUAMW 5111141151114 1>@1!15

   

 

 

 

511@11/1/1\@% 1>( 111Mb€/2 1111/

Failurt to flle timely bjections to the fin ngs and re ommendations et forth in this report may
waive your right of appeal from an order of the District Cou adopting such findings and
recommendations See Thomas v. Arn, 474 U.S. 140 (1985).

The magistrate judge having recommended that the conditions of the defendant's supervised
release/probation be modified and there being no objection thereto, IT IS ORDERED that the
recommendation of the magistrate judge is accepted

Dated: @/( %A¢/

/ s /¢” | ‘\_ U.s. District Judge